UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-4844


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

ANTURAN DAQUAN MORRIS,

                Defendant – Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. James R. Spencer, District
Judge. (3:13-cr-00067-JRS-1)


Submitted:   April 29, 2014                 Decided:   June 11, 2014


Before KING, DUNCAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael S. Nachmanoff, Federal Public Defender, Alexandria,
Virginia, Frances H. Pratt, Assistant Federal Public Defender,
Carolyn V. Grady, Assistant Federal Public Defender, OFFICE OF
THE FEDERAL PUBLIC DEFENDER, Richmond, Virginia, for Appellant.
Dana J. Boente, Acting United States Attorney, Alexandria,
Virginia, Olivia L. Norman, Assistant United States Attorney,
OFFICE OF THE UNITED STATES ATTORNEY, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Anturan Daquan Morris appeals his conviction for being a

felon in possession of a firearm in violation of 18 U.S.C. §

922(g)(1) and his resulting 51-month sentence.             For the reasons

that follow, we affirm.



                                       I.

                                       A.

     At   trial,    the   government        presented   evidence   that,   on

December 12, 2012, Officers Joachin Okonkwo and James A. Spada

of the Richmond Police Department approached a man whom they

recognized by sight but not by name.              They asked him to stop,

but the man fled and the officers pursued him.              Officer Okonkwo

testified that while he lost sight of the man he was chasing a

few times, those lapses were “just momentary.”             J.A. 46.    During

the chase, Officer Spada saw the man remove a firearm from his

clothing and discard it in the street.            At the end of the chase,

the man was apprehended and identified as Morris.                Morris told

the officers that he carried the gun, but only for protection.

     No witness was asked to perform a courtroom identification

of   Morris.       When   asked   on    direct    examination,     “[d]o   you

recognize Mr. Morris here today?” Officer Spada testified that

he did, J.A. 69, although the record does not show that he

pointed or gestured to Morris.              When asked if there was “any

                                       2
question in [his] mind” that the individual who threw the gun

was “Mr. Morris,” Officer Spada answered that there was “[n]o

question at all.”            J.A. 77.      Following the government’s case in

chief, Morris moved for a judgment of acquittal pursuant to Fed.

R. Crim. P. 29.          That motion was denied.             A jury found Morris

guilty of being a felon in possession of a firearm.

                                            B.

       The presentence report (“PSR”) placed Morris at an offense

level of 20 and a criminal history category of IV.                       His advisory

Guidelines sentence ranged from 51 to 63 months.                     Morris did not

object    to    the    PSR    or    the    Guidelines    calculation.         At    the

sentencing hearing, the district court accepted the PSR, adopted

its findings, and then heard the parties’ arguments.

       Morris argued for a below-Guidelines sentence of 42 months

because he did not fire the gun he was convicted of possessing

and because his personal history and relative youth placed him

at a particularly high risk of criminality.                     Morris also argued

that     his    criminal       history      was    exaggerated     by     non-serious

offenses       and    that    a    42-month       sentence   would      provide    just

punishment, as the longest he had ever received.                       The government

argued for a sentence within the Guidelines range.

       The     district       court       sentenced    Morris     to     51   months’

imprisonment, saying that it had “considered all the arguments

of the parties” and that it was denying Morris’s motion for a

                                             3
below-Guidelines sentence “primarily because you can’t run from

your     history.         That    Guidelines         Range   was     earned    and     is

appropriate.”       J.A. 201.      This appeal followed.



                                             II.

       We review de novo the district court’s denial of a Rule 29

motion for judgment of acquittal.                    United States v. Green, 599

F.3d 360, 367 (4th Cir. 2010).                    A guilty verdict survives “if,

viewing    the      evidence      in    the       light   most     favorable   to     the

prosecution, the verdict is supported by substantial evidence.”

United    States     v.   Smith,       451    F.3d    209,   216    (4th    Cir.    2006)

(internal citation and quotation marks omitted).                           We may only

set aside a conviction if “no rational trier of fact could have

found the essential elements of the crime beyond a reasonable

doubt.”     United States v. Royal, 731 F.3d 333, 337 (4th Cir.

2013).

       We review criminal sentences for substantive and procedural

reasonableness using an abuse of discretion standard.                              United

States v. Lynn, 592 F.3d 572, 575-76 (4th Cir. 2010).                              If we

find an abuse of discretion, the sentence can stand only if the

error was harmless.         Id.




                                              4
                                             III.

       Morris     argues        that       the       government     did        not    present

sufficient evidence to support the jury’s guilty verdict for two

reasons.

       First, Morris argues that because no witness identified him

in court, the government did not present sufficient evidence of

his    identity     as    the    man       who       possessed    the    firearm.        This

argument is meritless because a courtroom identification is not

required to show sufficient evidence of a defendant’s identity

if other evidence of identity is sufficient.                            United States v.

Taylor, 900 F.2d 779, 782 (4th Cir. 1990) (testimony of one

witness who identified the defendant by name as the person who

committed the crime was sufficient evidence of the defendant’s

identity, even without a courtroom identification).

       Second, Morris argues that the government’s evidence of his

identity     as    the     individual        who        possessed       the    firearm       was

insufficient.        We cannot agree.                 The testimony of one witness

that   a   defendant      was        the   person       who   committed       the    crime    is

sufficient      evidence        of    a    defendant’s        identity        to    support    a

conviction.        United States v. Holley, 502 F.2d 273, 274 (4th

Cir. 1974).        At trial, the jury heard extensive testimony from

multiple witnesses who saw, chased, and apprehended Morris, and

who    recognized        him    as     the       same    individual       throughout         the

encounter.        Officer Spada testified that he saw Morris discard

                                                 5
the firearm, and that Morris admitted to possessing the firearm.

These    facts     constituted          substantial          evidence        that    Morris

possessed the firearm.



                                           IV.

      Morris     next     argues       that       his    sentence       is     procedurally

unreasonable      because      the     district          court    did    not    provide     a

sufficiently individualized explanation for choosing a 51-month

sentence,    rejecting        Morris’s     arguments        for    a    below-Guidelines

sentence.         We    may    presume        that      Morris’s        within-Guidelines

sentence    was        substantively       reasonable.             United       States     v.

Mendoza-Mendoza, 597 F.3d 212, 216–17 (4th Cir. 2010).                              However,

we need not reach the question of whether the district court

erred.     Even if we assume that the district court’s explanation

of    Morris’s    sentence       was      insufficient,          we     agree    with     the

government that any error was harmless.

      For a procedural sentencing error to be found harmless, the

government must show that the error “did not have a substantial

and   injurious        influence     on    the     result.”           United     States    v.

Boulware, 604 F.3d 832, 838 (4th Cir. 2010) (internal quotation

marks and citation omitted).               The government bears the burden of

showing that the error was harmless, but it can meet this burden

by showing that it would be “unrealistic” to think that the

error affected the sentence length.                     Id. at 840.

                                              6
      To determine whether a district court’s failure to explain

a   sentencing     decision     was    harmless        error,     we    consider      two

primary factors.         The first is the strength or weakness of a

party’s arguments that the district court did not address.                            Id.

at 839–40.       The second is an indication in the record that the

district court considered and understood those arguments.                       Id.

      Morris’s    arguments      for     a       below-Guidelines       sentence    were

weak.     Like    the    defendant’s         arguments     in    Boulware,     many    of

Morris’s arguments were based on circumstances that are “not

atypical for a defendant.”               Id. at 840.            He admits that his

arguments    about      his   personal       history     could    be    made   by   many

people.     Similarly, Morris’s argument that his criminal history

was   exaggerated       was   weak     because       his   criminal      history      was

substantial.      His argument that he did not use the firearm he

was convicted of possessing, and only carried it for protection,

has little to do with why he should be sentenced below the

Guidelines range for being a felon in possession of a firearm.

      Where, as here, the government can show that the district

court   fully    considered     a     party’s       arguments     for    a   particular

sentence, but failed to explicitly address them, that failure is

a harmless error.         Boulware, 604 F.3d at 840.                   In the present

case, the district court’s statement that it had “considered all

of the arguments of the parties,” J.A. 201 (emphasis added),



                                             7
demonstrates that it fully considered Morris’s arguments for a

below-Guidelines sentence.

       Considering these facts, we can say with “fair assurance”

that   that    the    district     court       would   not       impose    a    different

sentence if it were forced to explain its reasoning, and the

district      court’s    failure     to    do     so   could       not     have       had     a

“substantial     and     injurious      influence”          on   Morris’s       sentence.

Boulware, 604 F.3d at 840, 838 (internal quotation marks and

citation omitted).            For these reasons, we hold that even if we

assume    Morris’s      sentence     was    procedurally           unreasonable,            any

error was harmless.



                                           V.

       Accordingly,      we    affirm   Morris’s       conviction         and   sentence.

We   dispense    with    oral     argument      because      the    facts       and    legal

contentions     are     adequately      presented      in    the    materials         before

this court and argument would not aid in the decisional process.



                                                                                  AFFIRMED




                                           8